Citation Nr: 0524801	
Decision Date: 09/13/05    Archive Date: 09/21/05	

DOCKET NO.  03-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus. 

2.  Entitlement to service connection for chronic sinusitis. 

3.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1960 and from July 1962 to October 1972.  Pertinent 
evidence of record is to the effect that the veteran served 
aboard ship in Republic of Vietnam waters during the period 
from August 24 to September 11, 1970; from November 28, 1970 
to January 14, 1971; from September 30 to October 16, 1971; 
from November 2 to November 13, 1971; and from November 20 to 
December 6, 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002 and January 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Upon review of this case, it would appear that the veteran 
seeks an increased evaluation for service-connected tinnitus.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.  

Finally, for reasons which will become apparent, the issues 
of service connection for chronic sinusitis and an increased 
evaluation for high frequency hearing loss are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you of further action is 
required on your part.  



FINDINGS OF FACT

1.  During the period from August 1970 to December 1971, the 
veteran served on board the USS Goldsborough and the USS 
Keppler.  

2.  There is no indication that, during the period from 
August 1970 to December 1971, the veteran's service involved 
duty or visitation in the Republic of Vietnam.  

3.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  As defined by regulation, the veteran had no service in 
the Republic of Vietnam.  38 U.S.C.A. §§ 501, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.313 (2004).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)], redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The 
notice requirements of the VCAA require the VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  Id.; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In the case at hand, in correspondence of September 14, 2002, 
and again in February 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence he should submit, what information and evidence 
would be obtained by the VA, and the need for the veteran to 
advise VA of or to submit any further evidence pertaining to 
his claim.  In addition, the veteran was provided a Statement 
of the Case in April 2003, as well as a Supplemental 
Statement of the Case in June 2004 apprising him of various 
VA actions in his case.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of his claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
provided every opportunity to submit evidence, and to attend 
a hearing at the RO before a Decision Review Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
The veteran did, in fact, offer testimony before the 
undersigned Veterans Law Judge at a hearing at the RO in June 
2005.  He has been provided notice of the appropriate laws 
and regulations, and given notice of what evidence he needed 
to submit, as well as what evidence the VA would secure on 
his behalf.  Moreover, the veteran was given ample time to 
respond.  

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
service medical records, as well as VA and private treatment 
records and examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issue on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support his claim, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issue on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service administrative records are to the effect that, during 
the period from November 1969 to December 1971, the veteran 
served aboard the USS Goldsborough.  Those same records 
reveal that, during the period from December 1971 to June 
1972, the veteran served aboard the USS Keppler.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of diabetes 
mellitus.  At the time of a service separation examination in 
September 1972, the veteran's blood sugar was within normal 
limits, and no pertinent diagnosis was noted.  

During the course of a VA cardiology evaluation for an 
unrelated medical problem in October 1984, the veteran denied 
any problems with diabetes mellitus.  


Correspondence from the National Personnel Records Center 
dated in March 2002 is to the effect that the veteran served 
on board a ship which sailed in Vietnamese waters.  However, 
the record did not indicate whether or not the veteran ever 
"set foot" in Vietnam.  

At the time of a VA medical examination in April 2002, the 
veteran stated that he had been diagnosed with diabetes 
mellitus approximately 1 1/2 years earlier.  Reportedly, at 
that time, the veteran's blood sugar was elevated "over 150 
to 160."  According to the veteran, with the exception of 
diet control, he had not been placed on medication.  When 
further questioned, the veteran indicated that, between 1968 
and 1970, he was in Vietnam, where he was exposed to Agent 
Orange while residing "in a ship nearby."  On physical 
examination, the veteran's fasting blood sugar was 127.  The 
pertinent diagnosis was mild Type II diabetes mellitus, 
currently controlled with diet.  Also noted was that the 
veteran's Type II diabetes mellitus "had been determined to 
be related with Agent Orange exposure."  

In correspondence of March 2004, the veteran's private 
physician wrote that the veteran was a diabetic.  

Received in April 2004 were private outpatient treatment 
records covering the period from January 2000 to March 2004, 
showing treatment during that time for, among other things, 
diabetes mellitus.  

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran offered 
testimony regarding the nature and etiology of his diabetes 
mellitus.  That testimony was to the effect that, while 
offshore, the veteran's ship was often subjected to 
"overspray" of Agent Orange.  See Transcript, p. 4.  When 
questioned regarding whether he had ever left his ship while 
in Vietnam, the veteran replied "no."  See Transcript, p. 6.  

Analysis

The veteran in this case seeks service connection for Type II 
diabetes mellitus, claimed to be the result of exposure to 
Agent Orange in the Republic of Vietnam.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Type II 
diabetes (also known as Type II diabetes mellitus, or adult-
onset diabetes) shall be service connected, even though there 
is no record of such disease during service, if it becomes 
manifest to a degree of 10 percent or more any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (2004).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 
C.F.R. §§ 3.307, 3.313 (2004).  

Presumptive periods are not intended to limit service 
connection to diseases 
so diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. 
§ 3.303(d) (2004).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of Type II diabetes mellitus.  At the time of a 
service separation examination in September 1972, the 
veteran's blood sugar was within normal limits, and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of diabetes mellitus is revealed 
by a VA medical examination in April 2002, almost 30 years 
following the veteran's final discharge from service, at 
which time he gave a history of diabetes mellitus 1 1/2 years 
earlier.  Significantly, this would place the inception of 
the veteran's diabetes mellitus at a point in time no earlier 
than October 2000.  

The Board observes that, based on the entire evidence of 
record, there is no indication that, at any time during the 
veteran's periods of active service, or for many years 
thereafter, he suffered from diabetes mellitus.   

The veteran argues that, based on his service in the Republic 
of Vietnam, he is entitled to a presumption of service 
connection under the provisions of 38 C.F.R. §§ 3.307 and 
3.309 (2004).  While it is true that diabetes mellitus is one 
of those disabilities for which service connection might be 
granted on a "presumptive" basis where there has been a 
diagnosis of that disability and "service in the Republic of 
Vietnam," there is no indication that the veteran meets both 
of those requirements.  

More specifically, based on the entire evidence of record, 
there is no indication that the veteran meets the regulatory 
requirement for "service in the Republic of Vietnam."  
Additionally, although information provided by the National 
Personnel Records Center indicates the veteran served on 
board a ship in Vietnamese waters, the record does not 
indicate whether or not he ever "set foot" in Vietnam.  
Significantly, at the time of the aforementioned hearing 
before the undersigned Veterans Law Judge in June 2005, the 
veteran himself admitted that, while in Vietnamese waters, he 
had not left his ship.  

On this point the law is clear; he did not serve in Vietnam, 
nor did his duty in the waters offshore require visitation to 
Vietnam.  Thus, notwithstanding the sincerity of the 
veteran's contentions, it cannot be presumed he was exposed 
to herbicide agents during his service, and entitlement to 
service connection for diabetes mellitus is not warranted 
pursuant to 38 C.F.R. § 3.309(e) (2004).  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

In this case, there is no competent evidence establishing 
that the veteran was, in fact, exposed to herbicides.  The 
veteran contends his ship was close enough that they could 
feel the "overspray" of Agent Orange drifting in the wind 
to the ship.  While the Board does not doubt the sincerity of 
the veteran's belief in this regard, there is simply no 
corroborating evidence on this point.  Cf. Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996) (The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.).  
Moreover, although the VA examiner noted that diabetes 
mellitus has been associated with Agent Orange exposure, the 
absence of evidence establishing that the veteran was, in 
fact, exposed to Agent Orange, is dispositive in this case. 

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's diabetes mellitus, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service, including exposure to Agent Orange.  
Under the circumstances, the veteran's claim for service 
connection must be denied.  


ORDER

Service connection for Type II diabetes mellitus is denied.  




REMAND

The veteran in this case also seeks service connection for 
chronic sinusitis, as well as an increased evaluation for 
high frequency hearing loss.  

In that regard, a review of the record discloses that, on a 
number of occasions during the veteran's periods of active 
military service, he received treatment for what was 
described as sinusitis.  In fact, as late as April 1971, 
there was noted a "long history of chronic sinusitis, with 
X-ray changes."  While on service separation examination in 
September 1972, a clinical evaluation was negative for 
evidence of sinusitis, in September 1983, the veteran was 
once again heard to complain of "chronic sinus problems."  
Moreover, in a statement of March 2004, the veteran's private 
physician wrote that he had been seeing the veteran since 
July 1987 for "chronic recurrent sinusitis."  Based on a 
review of the evidence of record, it would appear that the 
veteran has yet to undergo a VA compensation examination for 
the purpose of determining the nature and etiology of his 
current sinusitis.  Under the circumstances, further 
development of the evidence is indicated prior to a final 
adjudication of the veteran's claim.  

Regarding the issue of an increased evaluation for high 
frequency hearing loss, the Board observes that, based on a 
review of the evidence of record, the veteran most recently 
underwent a VA audiometric examination for compensation 
purposes on May 6, 2003.  However, a review of that 
examination reveals more than a few inconsistencies.  More 
specifically, the printed report of pure tone air conduction 
thresholds for both the right and left ears is entirely 
inconsistent with the handwritten report of that same 
examination.  For example, according to the handwritten 
report, pure tone air conduction thresholds in the veteran's 
right ear are 30 decibels at 500 Hertz, 30 decibels at 1,000 
Hertz, 35 decibels at 2,000 Hertz, 60 decibels at 3,000 
Hertz, and 85 decibels at 4,000 Hertz.  The printed report, 
on the other hand, reflects pure tone air conduction 
thresholds for that same ear of 25 decibels at 500 Hertz, 
20 decibels at 1,000 Hertz, 20 decibels at 2,000 Hertz, 
30 decibels at 3,000 Hertz, and 85 decibels at 4,000 Hertz.  
Pure tone air conduction thresholds in the veteran's left ear 
reflects similar inconsistencies.  

The Board notes that, at the time of the aforementioned 
hearing before the undersigned Veterans Law Judge in June 
2005, the veteran indicated that, since his last (hearing) 
evaluation, his hearing loss had increased.  See Transcript, 
p. 13.  Under the circumstances, and given the above 
inconsistencies, the Board is of the opinion that an 
additional VA audiometric examination is necessary prior to a 
final adjudication of the veteran's claim for an increased 
evaluation.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to completion of the 
examinations.  

2.  The veteran should then be afforded 
VA otolaryngologic and audiometric 
examinations in order to more accurately 
determine the nature and etiology of his 
claimed sinusitis, and the current 
severity of his service-connected high 
frequency hearing loss.  As regards the 
requested examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

(a)	Following completion of the 
otolaryngologic examination, the 
examining otolaryngologist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
sinusitis, and, if so, whether that 
disability as likely as not had its 
origin during his period of active 
military service.  
(b)	Following completion of the 
audiometric examination, the examining 
audiologist should, to the extent 
possible, attempt to reconcile current 
audiometric findings with those 
obtained on recent VA audiometric 
examination in May 2003.  All 
information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

3.  The RO should then review the 
veteran's claims for service connection 
for chronic sinusitis, and for an 
increased evaluation for service-
connected high frequency hearing loss.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in June 
2004.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


